Title: Enclosure: Caractere de Monsiery Neckar, 17 June 1789
From: Jefferson, Thomas
To: 



EnclosureCaractere de Monsieur Neckar
La Nature donna à cet homme une passion violente pour la gloire, sans lui accorder les qualités necessaires pour ne la chercher que par des voies droites. Elle le doua d’une imagination feconde, jointe à un talent borné; ce qui l’empechera toujours d’approfondir les objets, de les combiner, et d’en saisir l’ensemble.
Dans Geneve, sa patrie, il avoit probablement connu l’influence des richesses sur les succes de l’ambition, sans avoir besoin de l’ecole de Paris, ou il arriva à l’age d’environ 28. ans. La raison qui le determina à quitter son pays natal, est une affaire personelle à son frere, dans  laquelle les chefs de la republique se conduisirent mal à son egard; et qui d’ailleurs, par ses circonstances pretoit au ridicule. En partant il assura sa mere qu’il feroit une grande fortune à Paris. À son arrivée, il entra, en qualité de commis, aux appointemens de 600. livres, chez le banquier Thelusson, homme dur avec ses dependans, jusqu’à l’indecence; mais le meme motif qui obligeoit les autres commis à abondonner le service de Thelusson, sembloit engager celui-ci à y rester. En supportant la brutalité de son maitre avec une resignation servile, en même tems qu’il donnoit à ses affaires l’attention la plus constante, il obtint d’etre son associé. Une foule de circonstances favorables, qui ne demandoient qu’une habileté commune pour les saisir, lui etablirent une fortune d’environ 6. millions, avant qu’il entra dans l’administration.. Il dut une grande partie de sa fortune à ses liaisons avec l’Abbé Terrai, de l’ignorance duquel il profita sans scruple. Ses richesses, sa profession, sa table, une femme vertueuse, raisonnable, et instruite, lui avoient procuré la connoissance de beaucoup de personnes distinguées, parmi lesquelles etoient plusieurs hommes de lettres qui vantoient ses connoissances et son esprit.
Les principes vrais et sages que Turgot vouloit substituer aux abus de l’administration ayant eté mal accueillis, il saisit cette occasion de flatter l’ignorance et la malignité, en publiant son ouvrage contre la liberté du commerce des grains. Il avoit, deux ans auparavant, publié l’eloge de Colbert; et dans l’une et l’autre de ces productions l’on voit l’homme de banque, et point du tout l’homme d’état. Son but a eté de s’emparer de l’opinion publique. Il y a reussi très bien, n’ayant point eté delicat dans le choix des moyens. Elevé par une cabale sourde à la direction des finances, il debuta par refuser les appointemens de sa place. Il affecta un esprit d’economie et d’austerité qui en imposa même aux nations etrangeres, et montra qu’on pouvoit faire la guerre sans etablir de nouveaux impots. Du moins il s’en est vanté; mais dans la verité ils ont eté augmentés sous son administration d’environ vingt millions, partie par une augmentation secrete des tailles, et de la capitation, partie par quelques verifications des vingtièmes, partie par la progression naturelle qu’eprouve le produit des droits sur les consommations, en raison de l’augmentation successive de la population, des richesses, et des gouts dispendieux.
Tout cela lui produisit une reputation etonnante, et sa chute la consacra. On n’a point voulu reflechir que, dans les courts instans de son ministere, il avoit plus que doublé sa fortune. Non pas qu’il avoit pillé; il avoit trop d’esprit, et de fierté pour cette manoeuvre d’imbecille; mais en faisant les fonds de la guerre par des emprunts, et des operations couteuses de banque, et restant associé de la maison à laquelle il s’adressoit pour la plus grande partie de ses negotiations, on n’a pas observé que ses grands principes d’economie n’etoient que du clinquant, et que les emprunts faits pour epargner les impots ont eté la source du poison qui a reduit les finances dans la situation allarmante dans laquelle elles sont aujourdhui.
Quant à son Compte rendu, on lui a fait graces des eloges fastidieux qu’il fait de lui meme, et de l’affectation d’y introduire sa femme pour la louer; et l’on s’est epargné la peine d’examiner ses faux calculs. M.  de Calonne a pris ce soin. Sans pouvoir se justifier luimeme, il a deja commencé à demasquer son antagoniste, et il promet de le demasquer mieux encore.
La necessité a rappellé cet homme dans la ministere; et il faut convenir qu’il est sans comparaison moins mauvais administrateur que ceux qui l’ont precedé. Je le compare à un intendant, qui, par son ordre, ne ruine pas tout-a-fait son maitre, mais qui s’enrichit à ses depens. La soif de la gloire doit lui donner de l’energie pour la chose publique, autant qu’il est possible. Il y a apparence que son ministere ne sera pas assez longue pour faire ressentir l’effet de ses faux principes d’administration: et si quelqu’un peut tenir en ordre les finances jusqu’à la reforme qu’on espere de l’assemblée des Etats generaux, c’est certainement lui qui en est seul capable. Cependant l’opinion publique sur ses talents et sa vertu n’est pas aussi grande qu’elle l’a eté. Il est des personnes qui pretendent qu’elle est plus forte que jamais. On se trompe. Le desir ambitieux qu’il a toujours montré de rentrer dans la ministere, son ouvrage sur l’importance des opinions religieuses, et les memoires de M. de Calonne lui ont enlevé une grande partie de sa reputation.

